Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 19-AA-985

             UNITED HOUSE OF PRAYER FOR ALL PEOPLE, PETITIONER,

                                         v.

    DISTRICT OF COLUMBIA DEPARTMENT OF TRANSPORTATION, RESPONDENT.

                             Appeal from the Office of
                             Administrative Hearings
                              (DDOT-U100262-19)

              (Hon. Robert E. Sharkey, Administrative Law Judge)

(Submitted October 6, 2020                             Decided November 17, 2022)

      Mickie Bailey was on the brief for petitioner.

      Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General (at the time of submission), Caroline S. Van Zile,
Principal Deputy Solicitor General (at the time of submission), Graham E. Phillips,
Assistant Attorney General, were on the brief for respondent.


    Before BLACKBURNE-RIGSBY, Chief Judge, GLICKMAN, Associate Judge, and
WASHINGTON, Senior Judge.

      BLACKBURNE-RIGSBY, Chief Judge: Petitioner United House of Prayer for All

People (“UHP”) received a Notice of Infraction from the District of Columbia

Department of Transportation (“DDOT”) assessing a fine of $60,450 for the
                                          2

unlawful topping 1 of three callery pear, Bradford cultivar trees located on UHP’s

property without a permit. UHP did not top the trees directly, but rather the trees

were topped by Romero Ventures, Inc., (“Romero”), an independent contractor with

whom UHP contracted for landscaping services, through a subcontractor. UHP

unsuccessfully challenged the Notice of Infraction before an Administrative Law

Judge (“ALJ”) with the Office of Administrative Hearings (“OAH”), who found

UHP vicariously liable for topping the trees, either by expressly or impliedly

authorizing Romero to top the trees or, alternatively, ratifying Romero’s actions after

the work was performed.



      In this appeal, UHP disputes the factual finding of the OAH that there was an

agency relationship between UHP and Romero. Additionally, while UHP concedes

that there was pruning work performed by Romero without a permit, it disputes the

OAH’s conclusion that the pruning work at issue qualifies as “topping” in violation

of D.C. Code § 8–651.04 and 24 D.C.M.R. 3700.1. UHP also asserts the following

arguments: (1) OAH misinterpreted the statutory and regulatory provisions in light

of the definition of topping; (2) OAH’s failure to join Romero was erroneous; (3)



      1
        To “top” means, “as defined by the latest edition of the ANSI-A300 pruning
standards, the unacceptable act of tree pruning resulting in the indiscriminate
reduction of the tree’s crown leading to disfigurement or death of the tree.” D.C.
Code § 8-651.02(6).
                                         3

assuming arguendo that Romero was an agent of UHP, UHP is not vicariously liable

for the actions taken by Romero’s sub-contractor in topping the trees because the

work performed was outside of the scope of the agency agreement; and (4) UHP’s

payment of Romero was not a ratification which created an agency relationship

between UHP and Romero.



      We conclude that OAH erred in determining that there was substantial

evidence supporting a finding that there was a principal-agent relationship between

UHP and Romero, or that UHP otherwise ratified Romero’s actions. We further

conclude that the OAH erred as a matter of law in concluding that UHP was

vicariously liable for Romero’s actions. Accordingly, we reverse. Because of our

reversal on this question, we do not address the other issues raised by the parties,

including whether DDOT’s decision to proceed against UHP before the OAH was

proper, whether the ALJ’s denial of joinder was proper, and whether the trees were

topped within the meaning of the statute and corresponding regulations.



                    I.     Factual and Procedural Background




      UHP is the owner of the multi-unit apartment building located at 1117

McCollough Street, NW Washington, D.C. (“the property”). On the property there
                                          4

are three callery pear, Bradford cultivar trees (“the trees”), which are deemed

“Special Trees” pursuant to D.C. Code Sec. 8-651.02(5) because they have a

“circumference between 44 inches and 100 inches.” See also 24 D.C.M.R. §

3799.1(c) (defining a Special Tree as “a tree within the District of Columbia that has

a minimum circumference of fifty-five inches (55 in.).”). The trees, which are the

focus of this appeal, are located between the sidewalk and the apartment building.

UHP does not perform any of the landscaping on the property; instead, it has always

engaged the services of independent contractors to landscape its D.C. properties.

UHP maintains that it “is not in the business of performing landscaping functions,

but rather is an organization of churches whose founding purpose is to perpetuate its

doctrine of Christianity.”



      In order to provide for landscaping and maintenance services at the property

in question at 1117 McCollough Street, NW, UHP entered into the “Independent

Contractor Agreement” (the “Agreement”) with Romero on May 3, 2010. The

Agreement provides that “[t]he performance of work under this Agreement may be

governed by 1) a Statement of Work, if applicable; or 2) oral instructions from a

supervisor or other representative(s) designated by [UHP].” The Agreement further

provides that “[UHP] may from time to time make changes in the scope of services

set forth in a Statement of Work, if applicable, or in any oral instructions from a
                                         5

supervisor or other representative(s) designated by [UHP].” Under the terms of the

Agreement,

             [t]he parties to this Agreement recognize that this
             Agreement does not create any apparent agency
             relationship . . . between the parties. [Romero] shall have
             the right to determine the method, details, and means of
             performing the services. [UHP] shall, however, be entitled
             to exercise general powers of supervision and control over
             the results of the services performed by [Romero] to assure
             satisfactory performance, including the right to inspect,
             the right to make suggestions or recommendations as to
             the details of the services, and the right to propose
             modifications to the services.


Although the Agreement does not expressly address Romero’s ability to sub-contract

out work, the Agreement implicitly acknowledges that Romero may retain sub-

contractors by requiring that “[Romero] shall also carry workmen’s compensation

coverage in the amounts required by law on . . . any sub-contractor,” however,

“[Romero] shall not enter into agreements of any kind on behalf of [UHP] and shall

have no power or authority to bind or obligate [UHP] in any manner to any third

party.”



      Thereafter, UHP and Romero entered into the “Annual Landscape

Maintenance Program,” (the “Program”) in August 2011, which all parties agree was

the governing Statement of Work at the time the pertinent Notice of Infraction was

issued. The Program provides that April through October, “[a]ll ornamental shrubs,
                                          6

bushes, and evergreens will be pruned or sheared as needed in order to ensure a

professionally maintained appearance. This includes tree suckers, shoot growth, and

tree limbs impeding walkways and parking areas (up to 14’ high).”



      On October 3, 2018, Matthew Lehtonen, an Urban Forester for the District of

Columbia Department of Transportation, observed the three callery pear, Bradford

cultivar trees in passing and did not notice any damage to the trees or hazardous

conditions posed to the public.



      On November 15, 2018, a snowstorm resulted in the trees having several

broken and hanging limbs.         Consequently, UHP, through its Administrative

Assistant, Robert Price, notified Romero, of the damage to the trees. Mr. Price asked

Romero to “look around” the property to survey any damage. Mr. Price testified:

             I just reached out and let [Romero] know that . . . because
             of the storm that we had, [they] might want to look around
             because I see some things hanging that don’t look too
             good. That was pretty much it. I don’t [] direct them or
             anything. But if I see something that kind of looks a little,
             I’m not an expert. But if I see a tree hanging and cars
             hitting it that can’t be good.

Without consulting UHP, Romero sub-contracted Y.A. Landscaping Services

(“YALS”) to prune and trim the trees, which was completed on or about November

20, 2018. Mr. Price further testified that from his observation Romero “cut the top,
                                         7

they topped the tree,” although he denied responsibility for having directed Romero

to do so. Although he attributed the work to Romero, Mr. Price clarified that he

subsequently learned that it was not Romero who topped the trees, but another

independent contractor hired by Romero (i.e., a sub-contractor). In the OAH’s

October 2, 2019 order, it found that “the [maintenance] contract did not cover or

include the pruning or trimming of trees.” Yet, the OAH noted that “Romero

apparently took this oblique instruction to mean that [Romero] had complete

discretion to do whatever [Romero] decided to do regarding the pruning of the trees.”



      On November 20, 2018, Mr. Lehtonen observed that the trees on the property

had undergone “pruning that resulted in indiscriminate reduction of the trees’

crowns[] with intermodal cuts, [and the removal of] more than 75% of the foliage of

each tree.” Mr. Lehtonen admittedly did not observe the trees in the aftermath of

the snowstorm, but did testify before the OAH that based on his prior observation of

the trees approximately six weeks prior to the snowstorm, the trees were not

hazardous or damaged. Therefore, he concluded that by November 20, 2018, the

trees had been topped.



      On December 20, 2018, DDOT served UHP with a Notice of Infraction for

the unlawful topping of three protected special trees without a permit, and imposed
                                          8

a fine of $60,450, pursuant to the calculation of fines set forth under D.C. Code

§ 8-651.04(d). 2 DDOT served UHP as the property owner, rather than Romero or

its subcontractor YALS, as the entity that performed the work, based on its asserted

general practice of serving the notice of violation against the property owner. It is

undisputed UHP did not pursue a “Special Tree Removal Permit” prior to the

topping of the three trees, nor did UHP seek a permit within fifteen days after the

trees were topped on the basis that topping was necessary to avoid imminent harm

or danger to person or property because the trees were now “Hazardous Trees,” in

accordance with 24 D.C.M.R. § 3700.2. Had UHP successfully obtained a permit

under either provision of 24 D.C.M.R. § 3700, there would have been no basis for

DDOT to issue a Notice of Infraction and assess a fine thereto.



      On January 3, 2019, after UHP received the Notice of Infraction from DDOT,

Romero billed UHP $1,890 for pruning “3 Pear trees along L street,” which UHP

subsequently paid. Shortly thereafter, UHP filed an answer to DDOT’s Notice of

Infraction with a plea of “deny” and requested a hearing with the OAH.


      2
        “A violation of subsection (a) of this section, or a failure to comply with the
conditions contained in a Special Tree removal permit, shall constitute a violation
subject to a fine of not less than $300 per each inch of the circumference of the
Special Tree in question.” D.C. Code § 8-651.04(d). DDOT “took the cumulative
circumference of the trees, multiplied that by 300 and . . . arrived at the $60,450.00
fine.”
                                         9



      UHP then filed a motion with the OAH seeking to join Romero as a third-party

respondent. UHP claimed indemnification, or contribution in the alternative, with

respect to Romero’s actions and the alleged violation. The OAH denied UHP’s

motion to join Romero, explaining that the jurisdiction of the OAH is limited to the

case brought by DDOT, and that the ALJ may not require DDOT to proceed against

a specific party (i.e., Romero).



      At the hearing before the ALJ, Matthew Lehtonen, the urban forester

employed by DDOT who issued the Notice of Infraction, testified on behalf of

DDOT. UHP introduced the testimony of Robert Price, the property manager for

the property at 1117 McCollough Court who interacted with Romero, and expert

Keith Pitchford, a certified arborist in tree assessment and risk. UHP denied the

alleged violation, for which DDOT had the burden of proving: (1) the infraction

occurred and (2) UHP was responsible for it. The OAH found that the parties did

not dispute whether the trees were topped without a permit. However, the OAH

noted that UHP disputed its responsibility for the alleged violation because it

contended it could not be held liable for the permitless pruning completed by

Romero through YALS.
                                         10

      Citing internal OAH precedent, the OAH stated that “the [s]tatute does not

affix strict liability, [that is] liability without fault, on the person who owns the

property where the trees are located.” But, the OAH concluded, based on general

agency principles, that “[t]he owner of the property who directs or authorizes the

removal or topping of a Special Tree in violation of the Statute can also be held

primarily liable” including by “ratifying the illegal acts of its agents.” The OAH

held DDOT proved by a preponderance of the evidence that UHP violated the statute

(i.e., that the trees on UHP’s property were topped without a permit) by authorizing

Romero to top the special trees without a permit, and by ratifying the acts of its

agents. The OAH concluded that UHP impliedly authorized Romero to top the trees

by Mr. Price’s statement to “look around” the property on November 15, 2018, and

its extensive history of doing business with Romero under contract. The OAH

concluded that Mr. Price had the authority to engage with Romero on behalf of UHP

because that was within the scope of Mr. Price’s duties. Furthermore, the OAH

concluded that UHP ratified Romero’s act of hiring subcontractor YALS to top the

trees by paying Romero for the work. The OAH did not explain how it weighed Mr.

Price’s testimony that he did not “direct” Romero’s conduct in reaching its

conclusion. UHP timely petitioned for review.
                                          11

                                   II.    Discussion




      The OAH found UHP liable on a theory of vicarious liability, respondeat

superior, based on agency principles. 3 The OAH turned to agency principles, rather

than looking at the agreement between UHP and Romero because the OAH found

that their agreement “did not cover or include the pruning or trimming of trees.” As

such, the OAH specifically held that DDOT proved by a preponderance of the

evidence that UHP violated the statute — i.e., that the trees on UHP’s property were

topped without a permit — by impliedly authorizing Romero to top the special trees

and by ratifying the topping. It found that UHP impliedly authorized Romero to top

the trees by its statement to “look around” the property on November 15, 2018, and

its extensive history of doing business with Romero under the contract.

Furthermore, it found that UHP ratified Romero’s act of hiring subcontractor YALS

to top the trees by paying Romero for the work.




      3
        In this context, it makes no difference whether we speak of a principal-agent
relationship or a master-servant relationship. See, e.g., Convit v. Wilson, 980 A.2d
1104, 1114 n.14 (D.C. 2009) (“We have used different terms interchangeably to
describe the agency relationship that exists under the doctrine of respondeat superior,
‘including principal-agent, master-servant, and employer-employee.’ Judah v.
Reiner, 744 A.2d 1037, 1040 n.5 (D.C. 2000).”).
                                          12

      We affirm an OAH order when “(1) OAH made findings of fact on each

materially contested issue of fact; (2) substantial evidence supports each finding; (3)

OAH’s conclusions of law flow rationally from its findings of fact; and (4) OAH’s

legal conclusions are not arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with the law.” D.C. Dep’t of the Env’t v. E. Capitol Exxon, 64

A.3d 878, 880 (D.C. 2013) (citing Berkley v. D.C. Transit, Inc., 950 A.2d 749, 759

(D.C. 2008)) (cleaned up). “The existence of an agency relationship is a question of

fact.” Henderson v. Charles E. Smith Mgm’t, Inc., 567 A.2d 59, 62 (D.C. 1989).

“[T]o determine whether a principal-agent relationship has been created, the court

must analyze the relationship between the parties in its entirety and determine if two

factors exist. First, the court must look for evidence of the parties’ consent to

establish a principal-agent relationship. Second, the court must look for evidence

that the activities of the agent are subject to the principal’s control.” Id. (emphasis

in original). “[T]he parties’ actual relationship, in spite of contractual language, may

be the conclusive factor.” Giles v. Shell Oil Corp., 487 A.2d 610, 613 (D.C. 1985).

“We defer to the OAH’s findings of fact if they are supported by ‘substantial

evidence,’ [such that] a reasonable mind might accept [such relevant evidence] as

adequate to support a conclusion.” E. Capitol Exxon, 64 A.3d at 880. We assume,

without deciding, for purposes of this analysis, that the trees were topped within the

meaning of the relevant statute and regulations.
                                         13




      Before reaching the question of agency, we must determine whether the

OAH’s finding that the agreement between UHP and Romero excluded the pruning

or trimming of the trees was supported by substantial evidence. We conclude that it

was. The relevant provision of the Program governing pruning provides that from

April to October, “[a]ll ornamental shrubs, bushes, and evergreens will be pruned or

sheared as needed in order to ensure a professionally maintained appearance. This

includes tree suckers, shoot growth, and tree limbs impeding walkways and parking

areas (up to 14’ high).” Here, the work was performed in November, and thus it was

necessarily outside the scope of the Program. Likewise, although not directly

testified to during the hearing before the OAH, the images of the trees admitted into

the record reflect that the trees exceeded 14’ in height, further placing the work

outside the scope of the Program. Accordingly, the record reflects substantial

evidence to support the OAH’s finding that the work, and the resulting liability, was

outside the scope of the Program. Thus, we turn to considering whether agency

principles provide a basis for imputing liability onto UHP.




      The OAH did not set forth its reasoning for concluding that there was a

principal-agent relationship between UHP and Romero. Indeed, the OAH merely

stated that “it is reasonable to conclude from the evidence that Romero was impliedly
                                         14

authorized by Mr. Price, acting within the scope of his duties for [UHP], to do the

pruning work in any manner determined by Romero in its discretion.” DDOT

concedes as much, stating that “[t]he ALJ’s factual findings are clearly set forth in

the final order . . . and nowhere is there a finding that a master-servant agency

relationship existed between [UHP] and Romero.” 4




      On review of the record before us, no substantial evidence exists to support a

finding that a principal-agent relationship existed between UHP and Romero. As a

part of this analysis, we must consider whether Romero was in fact an independent

contractor and not an agent of UHP. “An independent contractor is defined as ‘a

person who contracts with another to do something for him but who is not controlled

by the other nor subject to the other’s right to control with respect to his physical

conduct in the performance of the undertaking.’” Safeway Stores, Inc. v. Kelly, 448

A.2d 856, 860 n.8 (D.C. 1982) (quoting RESTATEMENT (SECOND) OF AGENCY § 2(3)

(1958)). A true independent contractor is not considered to be an agent of the hirer

during the performance of the work for which they were hired and, as such, “a

company is not liable for the acts of its independent contractors.” Whitt v. Am. Prop.


      4
          Consistent with this position, DDOT argues the operative act to impute
liability onto UHP is UHP’s subsequent ratification of the pruning, even absent a
prior principal-agent relationship.
                                          15

Constr., P.C., 157 A.3d 196, 207-08 (D.C. 2017) (quoting Anthony v. Okie Dokie,

Inc., 976 A.2d 901, 906 (D.C. 2009) (footnote excluded). This is sometimes referred

to as the “independent contractor doctrine.” See, e.g., Shapiro v. Vautier, 36 A.2d

349, 350 (D.C. 1944). Here, the Agreement between the parties is styled as an

“Independent Contractor Agreement,” and thus a prima facie case has been

established that Romero was an independent contractor for whose actions UHP

cannot be held liable. However, there may still be a principal-agent relationship

between UHP and Romero if they consented to establish such a relationship or their

conduct establishes that such a relationship actually or impliedly exists.        See

generally Henderson, 567 A.2d at 62.




      Looking first “for evidence of the parties’ consent to establish a principal-

agent relationship,” Henderson, 567 A.2d at 62, we turn to the language of the

Agreement between UHP and Romero. Under the Agreement, the parties expressly

disavowed an intention to create a principal-agent relationship in stating that “[t]he

parties to this Agreement recognize that this Agreement does not create any apparent

agency relationship . . . between the parties.”
                                          16

      Nor are we persuaded that the actual relationship between UHP and Romero

evidences that “the activities of the agent are subject to the principal’s control.” Id.

at 62 (emphasis in original). The factors we are to consider in determining the actual

relationship between the parties are as follows:


             (1) the selection and engagement of the servant, (2) the
             payment of wages, (3) the power to discharge, (4) the
             power to control the servant's conduct, (5) and whether the
             work is part of the regular business of the employer.
             Standing alone, none of these indicia, excepting (4), seem
             controlling in the determination as to whether such
             relationship exists. The decisive test . . . is whether the
             employer has the right to control and direct the servant in
             the performance of his work and the manner in which the
             work is to be done.


Safeway Stores, Inc. v. Kelly, 448 A.2d 856, 860 (D.C. 1982) (emphasis in original)

(internal citations omitted).       Safeway Stores further explains that, “[i]n

characterizing the right to control as the determinative factor, we mean the right to

control an employee in the performance of a task and in its result, and not the actual

exercise of control or supervision.” Id. Looking at the relationship between UHP

and Romero through this lens, a review of these factors counsels against finding an

agency relationship.
                                       17

      The selection and engagement of Romero by UHP weighs against finding an

agency relationship. The initial engagement as testified to by Mr. Price does not

resemble the manner in which an employer hires an employee. Instead, the parties’

agreement to enter into an independent contractor relationship bears out. UHP does

not have any selection in determining who Romero brings on as an employee or sub-

contractor, nor does UHP direct which of Romero’s employees or sub-contractors

performs work on the UHP properties, including the property at issue here. Cf.

Safeway Stores, 448 A.2d at 860.




      The method that UHP paid Romero for its services also weighs against finding

an agency relationship. Romero was paid monthly, based on the terms of the

“Annual Landscape Maintenance Program,” with separate billing for spring cleaning

or optional services. This is unlike how an employee would expect to be paid. Cf.

Schecter v. Merchs. Home Delivery, Inc., 892 A.2d 415, 424 (D.C. 2006) (finding

that a jury could conclude that payment twice a month is common in an employee-

employer relationship).




      UHP’s power to discharge Romero also weighs against finding an agency

relationship. Unlike an employer-employee relationship, the Agreement does not
                                        18

provide for the terms of dismissal for cause or without cause. It also does not

contemplate common employer-employee disciplinary concepts antecedent to

termination such as probation or suspension. See id. Instead, the Agreement

provides UHP with the sole authority to terminate, so long as UHP provides no less

than ten days’ written notice and UHP pays for services rendered. The Program

provides comparable authority to terminate the Program on seven days’ notice prior

to the end of the month and payment of any invoice and balance.




      Whether UHP had the power to control Romero’s conduct is a narrower

question, although we conclude it weighs against finding an agency relationship.

We start with the language of the Agreement between the parties. In relevant part,

the Agreement provides that “[Romero] shall have the right to determine the method,

details, and means of performing the services.” It also provides that “[UHP] shall,

however, be entitled to exercise general powers of supervision and control . . . to

assure satisfactory performance, including the right to inspect, the right to make

suggestions or recommendations as to the details of the services, and the right to

propose modifications to the services.” Although this language suggests that UHP

had some right to control or supervise Romero’s work, we have held that “the right

to inspect and the right to set standards by which [duties are performed] are not

indicia of control.” District of Columbia v. Hampton, 666 A.2d 30, 40 (D.C. 1995)
                                           19

(quoting Giles v. Shell Oil Corp., 487 A.2d 610, 613 (D.C. 1985)) (internal citations

and quotations omitted). What is more relevant is the right to control the day-to-day

operation or performance. Id.; Giles, 487 A.2d at 613. Here, the contractual

language does not purport to provide UHP with that level of control; nevertheless,

we look to the actual relationship of the parties to see whether control existed in spite

of the contractual language. See Hampton, 666 A.2d at 40.




      Looking through the language of the contract to the actual relationship

between the parties leads us to the same conclusion. During Mr. Price’s testimony

before the OAH, he testified, for example, that UHP “can recommend” that Romero

perform certain work, but that “it’s still up to them whether or not they want to do it

or not. [They are not obligated to comply with a request] because they are the

contractor that we hired and we trust their decision making.” He also testified that

he does not “direct” Romero in the performance of its work. This testimony, which

was undisputed, compels us to conclude that UHP did not exercise the level of day-

to-day control comparable to that of an employer-employee relationship.




      Additionally, as Mr. Price testified, it is undisputed that UHP is not in the

business of performing landscaping functions as “an organization of churches whose
                                        20

founding purpose is to perpetuate its doctrine of Christianity.” This factor also

weighs against finding an employer-employee relationship.




      In considering the five Safeway Stores factors, we conclude that no actual

agency relationship existed between UHP and Romero. The OAH nevertheless

found that the communication between Mr. Price on behalf of UHP with Romero

was sufficient to create an implied agency relationship, given the Agreement

expressly contemplates that “[t]he performance of work under this Agreement may

be governed by . . . oral instructions from a supervisor or other representative(s)

designated by [UHP]” and “[UHP] may from time to time make changes in the scope

of services set forth . . . in any oral instructions form a supervisor or other

representative(s) designated by [UHP].” See FDS Rest., Inc. v. All Plumbing, Inc.,

241 A.3d 222, 237 (D.C. 2020) (“An agency relationship . . . may be created through

actual authority (either express or implied), apparent authority, or ratification.”)

(citing RESTATEMENT (THIRD) OF AGENCY §§ 2.01-4.08 (Am. Law Inst. 2006)). The

OAH based this conclusion on the testimony of Mr. Price that, as a corporate

administrative assistant for UHP, part of his responsibilities include communicating

with Romero on behalf of UHP, and UHP did not, and does not now, argue that Price

lacked the authority to communicate with Romero as he did given his history of

communicating with Romero as a part of his responsibilities. Mr. Price’s testimony
                                           21

was clear that he did not intend to “direct” Romero’s response to the concerns he

raised with the trees. Given the lack of evidence that Romero felt it was compelled

to act consistent with Mr. Price’s request (i.e., that it was subject to UHP’s control),

there is no substantial evidence in the record supporting the ALJ’s finding that

Romero understood it was required to act within the scope of its agreement with

UHP and from which the ALJ could conclude that a principal-agent relationship

existed between UHP and Romero. Accordingly, we further conclude that Romero

was, in fact, an independent contractor.




      DDOT argues, nevertheless, that the existence of an agency relationship

between UHP and Romero is “irrelevant” because it “ratified” or otherwise

separately contracted for the “topping” of the trees. The OAH found that UHP

subsequently ratified the tree topping when UHP paid Romero’s invoice without

objection in January of 2019, which was after the Notice of Infraction had issued.

See RESTATEMENT (THIRD)         OF   AGENCY: RATIFICATION DEFINED § 4.01(1-2)

(“Ratification is the affirmance of a prior act done by another, whereby the act is

given effect as if done by an agent acting with actual authority. A person ratifies an

act by (a) manifesting assent that the act shall affect the person’s legal relations, or

(b) conduct that justifies a reasonable assumption that the person so consents.”); see

also RESTATEMENT (THIRD) OF AGENCY: RATIFICATION DEFINED § 4.01 cmt. d (“To
                                          22

constitute ratification, the consent need not be communicated to the third party or

the agent.”); see also Lewis v. Washington Metropolitan Area Transit Authority, 463

A.2d 666, 672 (D.C. 1983) (stating that a principal who has ratified an agent’s

actions is bound nunc pro tunc to the date of the agent’s actions).




      UHP does not dispute that it paid Romero, but contends that ratification

requires the prior existence of a principal-agent relationship. Thus, UHP argues,

because there was no agency relationship, the payment did not operate as a

ratification. We need not definitively resolve the question of whether, in this

jurisdiction, a prior agency relationship is necessary for ratification 5 because, even

assuming it is not necessary, DDOT failed to demonstrate that there was a

ratification. While it is true that payment is often a form of ratification, the mere

fact of payment, without more, is insufficient to constitute manifestation of assent to

be bound by Romero’s prior acts. Indeed, the record fails to reflect evidence that

UHP intended for this payment to affect its legal relations with Romero or to be

bound by the act’s legal consequences. See RESTATEMENT (THIRD)            OF   AGENCY:


      5
         This appears to be a question of first impression in this jurisdiction, and not
one in which there is uniformity across all jurisdictions. See generally
RESTATEMENT (THIRD) OF AGENCY: RATIFICATION DEFINED § 4.01 cmt. b (“In most
jurisdictions, ratification may create a relationship of agency when none existed
between the actor and the ratifier at the time of the act.”).
                                          23

RATIFICATION DEFINED § 4.01 cmt. d. Although UHP was aware of the Notice of

Infraction by that date, in transmitting payment to Romero, UHP did not, for

example, agree to abandon its argument that Romero was the actual party

responsible for the topping, as evidenced by the later-in-time Motion for Leave to

Join Romero Ventures LLC as a Third-Party Respondent. Nor can manifestation of

assent to be bound be inferred by UHP “accepting the benefit” of Romero’s actions,

which were completed and irreversible by the time UHP received the invoice from

Romero. Such conduct is explainable, for example, by UHP wanting to maintain its

working relationship with Romero as Romero continued to service its properties.

Id.; see also Dart Drug, Inc. v. Linthicum, 300 A.2d 442, 444 (D.C. 1973). As such,

we conclude that UHP did not ratify Romero’s actions. We also disagree with

DDOT that the conduct at issue here warrants applying an exception to the general

rule that one who engages an independent contractor is not liable for its actions. 6




      6
        See, e.g., Fry v. Diamond Constr., 659 A.2d 241 (D.C. 1995) (finding an
exception for one who directs an independent contractor to perform dangerous work
or work in a dangerous manner); Shapiro v. Vautier, 36 A.2d 349, 350 (D.C. 1944)
(finding an exception for conduct that “itself amounts to a nuisance or necessarily
operates to injure or destroy the property of [another]”); Taylor v. Tellez, 610 A.2d
252, 254-55 (D.C. 1992) (finding an exception for conduct that constitutes an
intentional tort).
                                          24

      Finally, for the reasons set forth supra explaining why Mr. Price’s statement

to Romero to “look around” was insufficient to create an implied agency

relationship, we find that his statements are also insufficient to have created an oral

contract between UHP and Romero concerning the work performed on the three

trees. Moreover, there is insufficient evidence in the record to establish there was a

meeting of the minds between UHP and Romero on this issue sufficient to establish

an oral contract. Accordingly, we also find that this is not a basis for holding UHP

vicariously liable.




                                   III.   Conclusion




      In summary, we conclude that, even if the three callery pear trees located at

the property were topped by Romero, liability would not be imputed onto UHP

because: (1) there was no agency relationship between UHP and Romero, (2) UHP

did not ratify Romero’s actions in a manner sufficient to impute liability, and (3)

there is not substantial evidence in the record to conclude that UHP reached a

separate oral contract with Romero concerning the trees. Accordingly, we reverse

and vacate the fine totaling $60,450.
25

     So ordered.